DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 4/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Even though applicant has identified all claims as reading on Species A, Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species C – Figure 8-9 with suction connection adaptor 6), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-18 are pending and under prosecution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No elements are interpreted under 112(f) .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 11 and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the claims are indefinite because it is unclear what degree of flat or smooth is included in the metes and bounds of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub No. 20090306669 – cited by applicant) in view of Lisak et al (US Pat No. 5766134) and Abrahams et al (US Pub No. 20170202579).

In regard to Claim 1 and 14, Takahashi disclose an anatomical specimen collection device comprising: 
a hollow body 3 extending along a longitudinal axis, best seen in Figure 1-2 (0021); 
the body including: a first opening in a proximal end thereof (right of Figure 1), the first opening surrounded by a flange 6 extending in the proximal direction, best seen in Figure 1; and 
a second opening at a distal end thereof (left of Figure 1); 
a filter 2, 5 mounted in the body between the first opening and the second opening: the filter including: a closed proximal end portion, best seen in Figure 1 (0021); 
an open distal end portion (left end of filter 5), best seen in Figure 2; and 
a mesh 5 portion extending longitudinally between the closed proximal end portion and the open distal end portion defining an interior space aligned with the longitudinal axis, best seen in Figure 2 and 4; and 
a nozzle 1 removably connected to the distal end of the body, the nozzle tapering from a proximal end thereof in contact with the body to a distal end thereof, the distal end including a suction opening that is in fluid communication with the interior space of the filter and the first opening in the proximal end of the body such that anatomical specimen material is drawn into the suction opening, through the filter and the first opening when the first opening is connected to suction, best seen in Figure 1-2 (abst, 0021).  
However, Takahashi does not expressly disclose the flange including a plurality of stepped protrusions on an outer surface thereof and a suction tube configured for connection to a suction supply.
Lisak et al teach that it is well-known in the art to provide an analogous specimen collection device comprising a hollow body 20 with filter 32 and nozzle 26, a first opening at a proximal end surrounding by flange 80 extending in the proximal direction, the flange including a plurality of stepped protrusions on an outer surface thereof to effectively connect to the suction tube 28 configured for connection to a suction supply, best seen in Figure 1 (Col.4: 20-26; Col.6: 36-43).  
7. Lisak et al teach the body 20 further comprises at least one raised protrusion formed on an outer surface of the distal end thereof, best seen in Figure 2 left side by inlet conduit 44.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Takahashi such that the flange includes a plurality of stepped protrusions on an outer surface thereof as taught by Lisak et al to effectively enable easy connection of a suction source tube.
8. The office takes Official Notice that while Takahashi and Lisak et al do not expressly disclose an inner surface of the proximal end of the nozzle includes at least one channel positioned and configured to receive the at least one raised protrusion of the body to secure the nozzle to the body, it would be obvious to do so given the teachings of Lisak et al having the raised protrusion as a conventional and well-known complementary connection structure.
	However, Takahashi does not expressly disclose the nozzle is flexible.  Abrahams et al teach that it is well-known in the art to provide an analogous specimen collection device with nozzle 150 that is flexible, including the suction opening be flexible (Claim 13) and made of silicone that is approved for contact with a patient's body (Claim 9) to effectively enable navigation of the nozzle inside the body for removal of the desired tissue from the body (0087).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Takahashi as modified by Lisak et al to have the nozzle be flexible and made of said materials as taught by Abrahams et al to effectively enable navigation of the nozzle inside the body for removal of the desired tissue from the body.
2. Takahashi disclose the mesh portion 5 includes a mesh with a plurality of openings that are sized to allow blood and saline to pass through, while preventing bone dust from passing, best seen in Figure  (0021).
3. Takahashi disclose the filter 2, 5 further comprises a cylindrical support element (rim) at the open distal end thereof, best seen in Figure 1.
4. Takahashi disclose the body 3 further comprises two opposed wall extensions (defines notch 9) between which the cylindrical support element of the filter is received, the wall extensions are spaced apart from each other such that at least one gap is formed to allow access to the cylindrical support element, best seen in Figure 4 (0021).
5. Takahashi disclose the filter further comprises two opposed ribs (bars) extending from the cylindrical support element (rim) to the closed proximal end of the filter and supporting the mesh of the mesh portion 5, best seen in Figure 4.
6. Takahashi disclose the filter 2 is positioned such that there is a first gap between an outer perimeter of the filter and an internal surface of the body 3 and a second gap between the closed proximal end portion of the filter and the proximal end of the body such that the first gap and the second gap are subject to negative pressure when the first opening of the body is connected to suction, best seen in Figure 2 and 5 (0021).
10. Takahashi disclose the body 3 further comprises a vent opening 20 formed in an outer surface of the body near the distal end thereof, best seen in Figure 5 (0025).
11. Takahashi disclose an interior surface of the nozzle 1 is substantially flat such that anatomical specimens flow easily through the nozzle to the filter 2, 5, wherein it is submitted that at least one interior surface of the nozzle is flat (abst).
12. Takahashi disclose the suction opening of the nozzle 1 has a smaller diameter than the proximal end of the nozzle, best seen in Figure 1.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Lisak et al and Abrahams et al, further in view of Adams (US Pub No. 20140316357).

In regard to Claim 15 and 18, Takahashi in view of Lisak et al and Abrahams et al disclose the invention above but do not expressly disclose a hollow suction instrument connected to the suction opening of the nozzle and including a distal end configured for contact with a patient to provide anatomical specimen material to the anatomical specimen collection device.
Adams teach that it is well-known in the art to provide a hollow suction instrument 12 – Frazier instrument -- connected to a suction opening of an analogous nozzle 18  including a distal end for contact with a patient to provide anatomical specimen material, best seen in Figure 1 (0006, 0008).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Takahashi in view of Lisak et al and Abrahams et al such that there is included a hollow suction instrument (Frazier) connected to the suction opening of the nozzle and including a distal end configured for contact with a patient as taught by Adams  to effectively means to provide anatomical specimen material to the anatomical specimen collection device.
16. Takahashi in view of Lisak et al, Abrahams et al, and Adams disclose the anatomical specimen collection system of claim 15 but do not expressly disclose the proximal end of the hollow suction instrument includes a stepped outer surface that is received in the suction opening of the anatomical specimen collection device to connect the instrument to the anatomical specimen collection device.
Adams teach that the hollow suction instrument 12 is received in the suction opening of nozzle 18, best seen in Figure 1 and 8.  Lisak et al teach that the distal end of analogous nozzle 20 has a stepped outer surface (near inlet conduit 44) that is inserted into nozzle/tip 26, best seen in Figure 1.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167, i.e. switching the male/female relationship of the stepped outer surface of the insertion surface of Lisak et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Takahashi in view of Lisak et al, Abrahams et al, and Adams such that the proximal end of the hollow suction instrument includes a stepped outer surface that is received in the suction opening of the anatomical specimen collection device, as suggested by Lisak et al, Adams, and guided by case law, as an equally as effective manner to connect the instrument to the anatomical specimen collection device
17. Takahashi disclose an interior surface of the suction opening is substantially smooth such that anatomical specimen material flows freely into the anatomical specimen collection device, best seen in Figure 4 (0021).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791